Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of September 10th 2021 has been considered.
Claim 1 has been amended.
Claim 3 was cancelled.
Claims 1-2 and 4-17 are pending in the current application.
Claim 17 is withdrawn from consideration.
Claims 1-2 and 4-16 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 6: Claim 6 recites that controlling the physical properties of the fermented soybean products-based sauce comprises adding 1 to 50 parts by weight of the physical property control solution; However, controlling the physical properties of the fermented soybean products-based sauce comprises adding 1 to 50 parts by weight of the physical property control solution is already recited in amended independent claim 1, from which claim 6 depends. Therefore, claim 6 is not considered to further limit claim 1. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 6, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ju et al (KR2014-0062861A – Machine Translation).

Regarding claims 1-2, 6, 8 and 15: Ju discloses a method of making soybean products comprising mixing 25-78 parts soybean paste with 2-15 parts soy sauce, 2-10 parts chopped garlic, 1-8 parts chopped onion, 0.2-5 parts sugar, 0.3-3 parts starch, 0.1-2 parts red pepper powder, 0.08-2 parts anchovy powder, 0.05-2 parts sesame, the remaining water, or water solutions comprising spirit and/or natural antimicrobial agents to attain 100 parts of composition, chopping the mixture and preheating the chopped mixture at 80±5ºC, and sterilizing using a scraped-surface heat exchanger at 110-130ºC 
While Ju fails to define the added remaining water, or water solutions comprising spirit and/or natural antimicrobial agents as viscosity adjusters (i.e., physical property control solutions), it would have been well within the ordinary level of skill to recognize that adding liquid solutions/solvents will affect the viscosity of the raw material.
Moreover regarding adjusting the viscosity (i.e., physical properties) of the raw material with the property control solution: While Ju is silent regarding the intended use of the water, or water solutions comprising spirit and/or natural antimicrobial agents as viscosity adjusters (i.e., physical property control solutions), given the fact that Applicant contemplates adjusting the viscosity using the same or similar aqueous solutions/solvents as disclosed in Ju (see Specification page 11, line 12 to page 12, line 8), the use limitations reciting the use of the solutions to adjust the viscosity do not provide the claimed method with a manipulative difference between the positively recited method steps and those disclosed by Ju. Therefore, the use of the solutions to adjust the viscosity limitations do not provide a patentable distinction over the prior art.
Furthermore, Ju discloses examples where 29.4 parts of water, or water solutions comprising spirit and/or natural antimicrobial agents to the raw material (see Ju pages 4-5), which reads on claims 1 and 6: “1 to 50 parts”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, 7, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al (KR2014-0062861A – Machine Translation).
Note: Ju et al (KR2014-0062861A – Machine Translation) was used in the rejection of claims 1-2, 6, 8 and 15 under 35 USC §102(a)(1) (see discussion, above).

Regarding claim 4, 5 and 7: Ju discloses a method of making soybean products comprising at least about 31 parts raw material constituents and the remaining water, or water solutions comprising spirit and/or natural antimicrobial agents (i.e., physical property control solutions) to attain 100 parts of composition (see Ju abstract; pages 4-5). Given the fact the relative amount of solution recited in claims 4, 5 and 7 lie inside the range disclosed in Ju, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the recitation soybean paste, fermented soybean paste and/or pepper paste are being processed: Ju discloses of processing soybean paste and/or fermented 
Regarding claims 11-14: Ju discloses preheating the chopped mixture at 80±5ºC, and sterilizing using a scraped-surface heat exchanger at110-130ºC for 10-30 seconds (see Ju abstract; page 4). Since the claimed sterilization temperature and time overlap or lie inside the temperature and time ranges in Ju, a prima facie case of obviousness exists (see MPEP §2144.05).
Regarding claim 16: Ju discloses examples of cooling the sterilized mixture to 60°C prior to packing (see Ju page 5), but fails to disclose at what temperature the sterilized mixture was cooled to 60°C; However, given the fact Ju does not gives credence to the method of cooling the sterilized mixture to 60°C, and since refrigeration is costly, it would have been obvious to a skilled artisan to have cooled sterilized mixture to 60°C at room temperature (i.e., around 20-22°C), and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed on September 10th 2021 have been fully considered but they are not persuasive. 

Applicant argues on pages 5-7 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Applicant had found that adjusting the viscosity by adding water, or water solutions comprising spirit and/or aqueous solutions of natural antimicrobial agents, the compositions comprising soybean paste were able to retain their color even following cooking using the scraped surface heat exchangers. The examiner respectfully disagrees.
Given the fact Ju discloses of adding to the soybean paste water, or water solutions comprising spirit and/or natural antimicrobial agents (i.e., physical property control solutions) to attain 100 parts of composition (see Ju abstract; pages 4-5), which is the same viscosity controlling aqueous solutions/solvents contemplated by Applicant (see Specification page 11, line 12 to page 12, line 8), it is examiner’s position that the positive impact on the color of the cooked product imparted by the presence of the water and/or aqueous solutions, would flow naturally from the addition of the water and/or aqueous solutions in Ju, as suggested in the prior art. As set forth in MPEP §2145, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

As to Applicant’s argument that the prior art references fail to render the claimed invention obvious, because Ju fails to disclose adding the water, or water solutions comprising spirit and/or natural antimicrobial agents as viscosity adjusters, it is .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792